DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 8-14, 16 and 18-20 have been considered but are moot because the new ground of rejection over Hooven US 5383880 in view of Leimbach et al. US 2015/0053737 and in view of Barral et al. 2018/0055577, and over Hooven US 5383880 in view of Barral et al. 2018/0055577 and in view of Leimbach et al. US 2015/0053737, and further in view of Lytle, IV et al., US 2016/0174977.
Hooven discloses method for operation of a clip applier (figures 13-16), wherein said method comprises: performing surgical procedures using a clip applier comprising a plurality of clips and a reciprocating crimping drive (column 7, lines 25-50; reciprocating crimping shaft including the cam channel 112 is urged forward engaging jaws 111 pushing them to close the clip, when the cam channel is retracted the jaws opens and is configured to receive another clip from the plurality of clips), the instrument having a controller that may provide appropriate signals back to the instrument in order to operate the instrument and determine clip position or clip closure (column 4, lines 20-24, column 7, lines 57-64).
Barral teach the operation of a clip applier using machine learning in a surgical suite (paragraph 0013, figure 3; machine learning algorithm), gathering data during surgical procedures, the gathering data comprises storing data in a surgical hub and accessing existing information based on previous operations (for example, paragraphs 0013, 0017, 0024, machine learning instructs the surgical robot to adjust and apply additional force or apply less force as required, or desired positioning from the collected data).
Leimbach et al. teaches analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprising one of adjusting the stroke length and adjusting a speed of the drive (paragraphs 0399, 0401, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display, figures 78, 93); and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment (paragraph 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or user may interface to adjust the speed of the firing element or firing stroke length).
Therefore, in combination the claim language does not overcome the prior art of record as further discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven US 5383880 in view of Barral et al. 2018/0055577 and in view of Leimbach et al. US 2015/0053737.
	Regarding claims 1, 2, 3, 8, Hooven discloses method for operation of a clip applier (figures 13-16), wherein said method comprises: performing surgical procedures using a clip applier comprising a plurality of clips 120 and a reciprocating crimping drive 112 configured to be mechanically advanced through a plurality of crimping strokes, wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes, and wherein the crimping drive moves a stroke length to complete the crimping stroke (column 7, lines 25-50; reciprocating crimping shaft including the cam channel 112 is urged forward engaging jaws 111 pushing them to close the clip, when the cam channel is retracted the jaws opens and is configured to receive another clip from the plurality of clips and repeat the crimping stroke with a new clip from magazine 97), the instrument having a controller that may provide appropriate signals back to the instrument in order to operate the instrument and determine clip position or clip closure (column 4, lines 20-24, column 7, lines 57-64).
	Hooven fails to disclose a method for adjusting the operation of a clip applier using machine learning in a surgical suite, gathering data during surgical procedures, the gathering data comprises storing data in a surgical hub and accessing existing information based on previous operations, analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprises one of adjusting the stroke length and adjusting a speed of the crimping drive during the crimping stroke; and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment, the clip applier being attached to a surgical robot.
Barral et al. teaches a method of using a surgical instrument for a surgical procedure using a robotically-controlled system to be operated by a clinician (paragraph 0013) which uses machine learning in a surgical suite to adjust operation of a surgical instrument (paragraph 0013, figure 3; machine learning algorithm), the method comprises gathering data during the surgical procedure and analyzing the gathered data to determine an appropriate adjustment (for example, paragraphs 0013, 0017, 0024, machine learning instructs the surgical robot to adjust and apply additional force or apply less force as required, or desired positioning from the collected data) and allow for better control and train the devices with continuously updating information to perform a smoother procedure with different tissue types or textures (paragraph 0013, 0017, 0018, 0025, 0030), wherein gathering data comprises storing data for learning in a surgical hub (paragraph 0016, data storage 123, figure 1), wherein gathering data comprises accessing existing information based on previous operations (paragraph 0025).  
Leimbach et al. discloses a method for adjusting the operation of a clip or staple applier in a surgical suite (paragraph 0207, 0210, 0212; may comprise various end effectors on the surgical instrument to apply clips or staples), a clip applier system may be used in a robotically-controlled system to be controlled by a clinician, (paragraphs 0211, 0417), wherein the method comprises: gathering data during surgical procedures (paragraph 0399, 0409; feedback information or data from the surgical instrument, data including the velocity or speed of the firing element and firing stroke), wherein the surgical procedures include the use of a clip applier (can consider the end effector of the surgical stapler, as the stapler applies staples which are “crimped” as they are formed to hold or be clipped around the tissue, figures 1-3, 20, 88, for example) comprising a drive configured to be mechanically advanced (figure 3, drive beam 60 advances to drive staples to be deployed and crimped with anvil; paragraph 0216, 0217); analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprising one of adjusting the stroke length and adjusting a speed of the drive (paragraphs 0399, 0401, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display, figures 78, 93); and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment (paragraph 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or user may interface to adjust the speed of the firing element or firing stroke length).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven with machine learning in a surgical suite, as taught by Barral et al., in order to better control the surgical device positioning during a procedure, and adjusting the device operations with continuously updating gathered and learned data based on previous operations, the data being stored in a surgical hub, which may help identify different tissue types or textures and allow for smoother surgical procedures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven by gathering data during surgical procedures, analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprises one of adjusting the stroke length and adjusting a speed of the crimping drive during the crimping stroke; and adjusting the operation of the clip applier, and being used in a robotically controlled system as taught by Leimbach et al. to improve the operation of the clip applier based on the determined appropriate operational adjustment based on the gathered data feedback.
Regarding claims 9, 10 and 16, Hooven discloses method for operation of a clip applier (figures 13-16), wherein said method comprises: performing surgical procedures using a clip applier comprising a plurality of clips 120 and a reciprocating crimping drive configured to be advanced through a plurality of crimping strokes, wherein a single clip of the plurality of clips is crimped during a crimping stroke of the plurality of crimping strokes, operating the clip applier to perform the crimping stroke (column 7, lines 25-50; reciprocating crimping shaft including the cam channel 112 is urged forward engaging jaws 111 pushing them to close the clip, when the cam channel is retracted the jaws opens and is configured to receive another clip from the plurality of clips and repeat the crimping stroke with a new clip from magazine 97), the instrument having a controller that may provide appropriate signals back to the instrument in order to operate the instrument and determine clip position or clip closure (column 4, lines 20-24, column 7, lines 57-64).
	Hooven fails to disclose a method for adjusting the operation of a clip comprising gathering data during surgical procedures, gathering data comprises storing data in a surgical hub and accessing existing information based on previous operations, evaluating the gathered data to determine the appropriate operation of the clip applier, monitoring the speed and position of the crimping drive during the crimping strokes; determining if the speed of the crimping drive needs to be adjusted based on the evaluated data; and adjusting the speed of the crimping drive.
Barral et al. teaches a method of using a surgical instrument for a surgical procedure using a robotically-controlled system to be operated by a clinician (paragraph 0013) which uses machine learning in a surgical suite to adjust control parameters of a surgical instrument (paragraph 0013, figure 3; machine learning algorithm), wherein gathering data comprises storing data for learning in a surgical hub (paragraph 0016, data storage 123, figure 1), the method comprises gathering data during the surgical procedure and evaluating the gathered data to determine an appropriate adjustment or operation, or adjust the drive (for example, paragraphs 0013, 0017, 0024, machine learning instructs the surgical robot to adjust and apply additional force or apply less force as required, or desired positioning from the collected data) and allow for better control and train the devices with continuously updating information to perform a smoother procedure with different tissue types or textures (paragraph 0013, 0017, 0018, 0025, 0030), , wherein gathering data comprises accessing existing information based on previous operations (paragraph 0025).  
Leimbach et al. discloses a method for adjusting the operation of a clip or staple applier in a surgical suite (paragraph 0207, 0210, 0212; may comprise various end effectors on the surgical instrument to apply clips or staples), a clip applier system may be used in a robotically-controlled system to be controlled by a clinician, 0211, 0417), wherein the method comprises: gathering data during surgical procedures (paragraph 0399, 0409; feedback information or data from the surgical instrument, data including the velocity or speed of the firing element and firing stroke), wherein the surgical procedures include the use of a clip applier (can consider the end effector of the surgical stapler, as the stapler applies staples which are “crimped” as they are formed to hold or be clipped around the tissue, figures 1-3, 20, 88, for example) comprising a drive configured to be  advanced (figure 3, drive beam 60 advances to drive staples to be deployed and crimped with anvil; paragraph 0216, 0217); evaluating the gathered data to determine an appropriate operational or adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprising one of monitoring or adjusting the stroke length and adjusting a speed of the drive (paragraphs 0399, 0401, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display, figures 78, 93); and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment (paragraph 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or user may interface to adjust the speed of the firing element or firing stroke length).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven with machine learning in a surgical hub, as taught by Barral et al., in order to better control the surgical device positioning during a procedure, and adjusting the device operations with continuously updating gathered and learned data based on previous operations being stored in the surgical hub, which may help identify different tissue types or textures and allow for smoother surgical procedures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven by gathering data during surgical procedures, analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprises one of adjusting the stroke length and adjusting a speed of the crimping drive during the crimping stroke; and adjusting the operation of the clip applier, and being used in a robotically controlled system as taught by Leimbach et al. to improve the operation of the clip applier based on the determined appropriate operational adjustment based on the gathered data feedback.
Regarding claims 11-13, Hooven in combination with Barral et al. and Leimbach et al. disclose the method including the crimping drive moving a length to complete a crimping stroke (Hooven, column 7, lines 18-50; reciprocating crimping shaft which includes the cam channel 112 is urged forward engaging jaws 111 pushing them to close the clip by moving rod with the handle, when the cam channel is retracted the jaws opens and is configured to receive another clip from the plurality of clips and repeat the crimping stroke with a new clip from magazine 97) including adjusting the speed of the drive (Leimbach et al., for example, paragraph 0415, user may adjust the speed to increase or decrease the speed of the firing stroke through the firing stroke) and the crimping drive comprises a power control program configured to operate a motor (Hooven, column 8, lines 57-65; controller includes sensors, motor control, and sensor interfaces, etc.), wherein the motor mechanically advances the crimping drive (Hooven, column 7, lines 11-14), and further adjusting the length of the stroke of the crimping drive (Leimbach, paragraph 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or user may interface to adjust the speed of the firing element or firing stroke length).
Claim(s) 6, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven US 5383880 in view of Barral et al. 2018/0055577 and in view of Leimbach et al. US 2015/0053737, and further in view of Lytle, IV et al., US 2016/0174977.
Regarding claims 6, 14, 18, 19 and 20, Hooven discloses a method for operation of a clip, wherein the clip applier comprises an end effector and a firing system comprising a motor, wherein the end effector (figure 14-16) comprises a reciprocating crimping drive (reciprocating shaft comprising a cam channel 112 for advancing and crimping a clip, column 7, lines 31-37) and a detection circuit (column 7, lines 58-63; sensing circuits for various information), wherein the firing system is configured to apply control motions to the crimping drive to advance the crimping drive (column 7, lines 11-14, drive is advanced by attached motor or other suitable power means) through a crimping stroke to crimp a single clip of a plurality of clips around patient tissue (column 7, lines 25-50; reciprocating crimping shaft including the cam channel 112 is urged forward engaging jaws 111 pushing them to close the clip, when the cam channel is retracted the jaws opens and is configured to receive another clip from the plurality of clips and repeat the crimping stroke with a new clip from magazine 97).
Hooven fails to explicitly disclose a method for adjusting the operation of a clip applier using a surgical hub, wherein the detection circuit is a crimping drive detection circuit is configured to detect a parameter of the crimping drive or monitoring during the crimping stroke, and wherein the method for adjusting the operation of the clip applier comprises: evaluating data originating from the detection circuit and the surgical hub; determining if the control motions of the firing system need to be adjusted based on the evaluated data; and adjusting the control motions of the firing system, the clip applier being attached to a surgical robot.
Barral et al. teaches a method of using a surgical instrument for a surgical procedure using a robotically-controlled system to be operated by a clinician (paragraph 0013) which uses machine learning in a surgical suite to adjust control parameters of a surgical instrument (paragraph 0013, figure 3; machine learning algorithm), wherein gathering data comprises storing data for learning in a surgical hub (paragraph 0016, data storage 123, figure 1), the method comprises gathering data during the surgical procedure and evaluating the gathered data to determine an appropriate adjustment or operation, or adjust the drive (for example, paragraphs 0013, 0017, 0024, machine learning instructs the surgical robot to adjust and apply additional force or apply less force as required, or desired positioning from the collected data) and allow for better control and train the devices with continuously updating information to perform a smoother procedure with different tissue types or textures (paragraph 0013, 0017, 0018, 0025, 0030), , wherein gathering data comprises accessing existing information based on previous operations (paragraph 0025).  
Leimbach et al. discloses a method for adjusting the operation of a clip or staple applier in a surgical suite (paragraph 0207, 0210, 0212; may comprise various end effectors on the surgical instrument to apply clips or staples), a clip applier system may be used in a robotically-controlled system to be controlled by a clinician, 0211, 0417), wherein the method comprises: gathering data during surgical procedures (paragraph 0399, 0409; feedback information or data from the surgical instrument, data including the velocity or speed of the firing element and firing stroke), wherein the surgical procedures include the use of a clip applier (can consider the end effector of the surgical stapler, as the stapler applies staples which are “crimped” as they are formed to hold or be clipped around the tissue, figures 1-3, 20, 88, for example) comprising a drive configured to be  advanced (figure 3, drive beam 60 advances to drive staples to be deployed and crimped with anvil; paragraph 0216, 0217) by a motor 100; evaluating the gathered data to determine an appropriate operational or adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprising one of monitoring or adjusting the stroke length and adjusting a speed of the drive (paragraphs 0399, 0401, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or adjust the speed of the firing element or firing stroke length based on gathered feedback data on the display, figures 78, 93); and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment (paragraph 0415, 0417; instrument controller or microcontroller may affect variations or may manipulate the length of a firing stoke, or user may interface to adjust the speed of the firing element or firing stroke length).
Lytle, IV et al., teaches a method of using a robotically controlled surgical instrument, wherein gathering data includes monitoring each crimping stroke during use of the clip applier using a crimping drive detection circuit (paragraph 0272, firing detection circuit monitors strokes of device) in order to determine the crimping drive location during the entire length of the crimping stroke (paragraph 0274).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven with machine learning in a surgical hub, as taught by Barral et al., in order to better control the surgical device positioning during a procedure, and adjusting the device operations with continuously updating gathered and learned data based on previous operations being stored in the surgical hub, which may help identify different tissue types or textures and allow for smoother surgical procedures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven by gathering data by a detection circuit is a crimping drive detection circuit is configured to detect a parameter of the crimping drive during the crimping stroke, and wherein the method for adjusting the operation of the clip applier comprises: evaluating data originating from the detection circuit and the surgical hub; determining if the control motions of the firing system need to be adjusted based on the evaluated data; and adjusting the control motions of the firing system, as taught by Leimbach et al. to improve the operation of the clip applier based on the determined appropriate operational adjustment based on the gathered data feedback from the crimping drive detection circuit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hooven with a method of monitoring the crimping stroke using a crimping drive detection circuit, as taught by Lytle, IV et al., in order to determine the exact location of the crimping drive during the entire length of the crimping stroke.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded
in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by  multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-3, 6, 8-14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172248 in view of Shelton, IV et al. US 2014/0005693. The copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (paragraph 0070). This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 6, 8-14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172328 in view of Shelton. The copending application claims the method of the instant application except the method of the copending application is performed with a surgical suturing instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (paragraph 0070). This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 6, 8-14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/172198 in view of Shelton. The copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (paragraph 0070). This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771        

/DIANE D YABUT/               Primary Examiner, Art Unit 3771